[exhibit1061altagasltdc43001.jpg]
Privileged & Confidential July 5, 2018 William R. Ford By Hand Delivery Dear
Bill: As you are aware, AltaGas Ltd. (“AltaGas”), WGL Holdings, Inc. (“WGL”) and
Wrangler Inc. have entered into that certain Agreement and Plan of Merger dated
as of January 25, 2017 (the “Merger Agreement”). We greatly value your
dedication and contributions to the success of WGL and its affiliates, including
Washington Gas Light Company (the “Company”), and would like for you to continue
making valuable contributions going forward. Therefore, subject to the
consummation of the transactions contemplated by the Merger Agreement and the
closing of such transactions (the date of the closing of such transactions, the
“Closing Date”), the Company is pleased to extend an offer for you to continue
your employment with the Company as Vice President and Chief Accounting Officer
beginning on the Closing Date. In addition, subject to the consummation of the
transactions contemplated by the Merger Agreement, the Company is pleased to
offer you the opportunity to earn a special retention bonus on the terms and
conditions set forth in this letter (this “Letter”). A summary of the terms of
your employment beginning on the Closing Date and the terms and conditions of
the special retention bonus are as follows: 1. Base Salary Commencing on the
Closing Date, your annualized base salary will be $283,000.00 (USD), subject to
applicable taxes and other withholdings as required by law or the policies of
the Company. 2. Benefits During your employment with the Company from and after
the Closing Date, you will be eligible to participate in the employee benefit
programs and plans sponsored and maintained by the Company and made available to
similarly situated employees from time to time, which, for the two-year period
beginning on the Closing Date, will be no less favorable, in the aggregate, than
the employee benefit programs sponsored and maintained by the Company in which
you participated immediately prior to the Closing Date, subject to the terms of
the applicable programs and plans as in effect from time to time. You will also
be entitled to the fringe benefits and perquisites that are made available to
other similarly situated employees of the Company, each in accordance with and
subject to the eligibility and other provisions of such plans and programs as in
effect from time to time. In addition, and notwithstanding anything herein to
the contrary, you will be eligible to participate in any change in control
severance plan that covers any other similarly situated executive employees of
the Company and, for the two-year period beginning on the Closing Date, your
participation in the following plans shall continue with the same benefit
accruals and on the same terms and conditions as in effect prior to the date of
this Letter: • Washington Gas Light Company Employees’ Pension Plan CONFIDENTIAL
TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1061altagasltdc43002.jpg]
• Washington Gas Light Company Defined Contribution Supplemental Executive
Retirement Plan, as amended • Washington Gas Light Company Defined Benefit
Restoration Plan • Washington Gas Light Company Defined Contribution Restoration
Plan 3. Retention Bonus The Company acknowledges that, following the Closing
Date, there will be a significant diminution in your duties and
responsibilities, and accordingly, effective as of the Closing Date, you have
grounds to terminate your employment in a Good Reason Resignation (as defined in
Section 2.17(1.B) of the WGL Holdings, Inc. and Washington Gas Light Company
Change in Control Severance Plan for Certain Executives, as amended (the “Change
in Control Severance Plan”)), subject to the terms and conditions of the Change
in Control Severance Plan. In recognition of your continued service, the Company
is offering you a retention bonus in the amount of $817,400.00 (USD), less
applicable taxes and other withholdings and deductions as required by law or the
policies of the Company (the “Retention Bonus”), subject to the satisfaction of
the terms and conditions of this Letter. The Retention Bonus will be paid to you
in a lump sum cash payment within the 30 days immediately following the Closing
Date, so long as you remain continuously employed by the Company from the date
of this Letter through the Closing Date. You will not be eligible to receive the
Retention Bonus if your employment with the Company terminates for any reason
prior to the Closing Date. For the avoidance of doubt, if your employment with
the Company terminates prior to the Closing Date, the compensation and benefits
you will be eligible to receive in connection with such termination will be
governed by the Change in Control Severance Plan, in accordance with its
existing terms and conditions. The Retention Bonus is subject to the
consummation of the transactions contemplated by the Merger Agreement.
Accordingly, in the event that the Merger Agreement is terminated and the
closing of the transactions contemplated thereby does not occur, you will not
receive the Retention Bonus (or any portion thereof). Payment of the Retention
Bonus is subject to your compliance with, and you hereby agree that you will
abide by, the Post-Employment Policy (as defined below and amended herein),
which is incorporated herein by reference, and a copy of which is attached as
Exhibit 2 to the Change in Control Severance Plan. In addition, as a condition
to the receipt of the Retention Bonus, you must first execute and deliver to the
Company (and not revoke in any time provided by the Company to do so) a general
release of claims (the “Release”), which Release shall be delivered to you no
later than seven days following the Closing Date and be substantially in the
form attached to this Letter as Exhibit A (subject to any changes that the
Company determines are necessary or desirable as a result of changes in
applicable law), on or prior to the date that is 21 days following the date upon
which the Company delivers the Release to you, which Release shall release and
discharge the Company, WGL, AltaGas, their respective affiliates, and each of
the foregoing entities’ respective owners, shareholders, partners, officers,
managers, members, employees, directors, attorneys, affiliates, subsidiaries,
parent companies, successors and assigns (collectively, the “Company Parties”)
from any and all claims or causes of action arising out of your employment with
the Company or any other Company Party or, if applicable, the termination of
such employment, and in either case prior to your execution of the Release,
other than claims relating to the right to receive the Retention Bonus, to the
benefits described in Section 4.1(b) of the Change in Control Severance Plan (as
described below) and to benefit entitlements under the programs described in
section 2 of this Letter, as well as claims that cannot be waived under
applicable law and claims arising after the day on which you execute the
Release. For the avoidance of doubt, if you terminate your employment for any
reason at any time during the two-year period following the Closing Date, you
will receive your benefits under Section 4.1(b) of the Change in Control
Severance Plan, subject to your compliance with, and you hereby agree that you
will abide by, the Post-Employment Policy (as amended herein), and your timely
execution, non-revocation and delivery to the Company of the Release, which
Release shall be delivered to you no later than seven days 2 CONFIDENTIAL TERMS
OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1061altagasltdc43003.jpg]
following the date of such termination and be substantially in the form attached
to this Letter as Exhibit A (subject to any changes that the Company determines
are necessary or desirable as a result of changes in applicable law). In
exchange for the Retention Bonus, you hereby agree that, effective as of the
Closing Date, except as otherwise set forth herein, this Letter extinguishes all
rights, if any, that you may have and ever may have, contractual or otherwise,
relating to or arising out of the Change in Control Severance Plan, and you
expressly acknowledge and agree that, as of the Closing Date, the Company (and,
as applicable, each other Company Party) will have fully and finally satisfied
all obligations that they have owed, and ever could owe, pursuant to the Change
in Control Severance Plan, as all Company (and, as applicable, each other
Company Party) obligations under the Change in Control Severance Plan shall be
deemed fully and finally satisfied as of the Closing Date; provided, however,
that, notwithstanding the foregoing or anything to the contrary contained in
this Letter, you will continue to be eligible to receive the benefits described
in Section 4.1(b) of the Change in Control Severance Plan on the same terms and
conditions and under the same circumstances you would have been eligible to
receive such benefits under the Change in Control Severance Plan prior to your
entry into this Letter. For the avoidance of doubt, you acknowledge and agree
that, except for any benefits you may be eligible to receive pursuant to Section
4.1(b) of the Change in Control Severance Plan, the occurrence of the Closing
Date (either alone or in conjunction with other events) will not give rise to
any rights to severance pay or benefits pursuant to the Change in Control
Severance Plan, and that neither the Company nor any other Company Party will
have severance pay obligations to you upon or following the Closing Date.
Notwithstanding the foregoing or anything to the contrary herein, in the event
you are or may be otherwise entitled to any right or benefit pursuant to Section
4.5 of the Change in Control Severance Plan, you will not be deemed to surrender
or forfeit, and this Letter shall not be deemed to terminate or extinguish, any
such right or benefit, and Section 4.5 of the Change in Control Severance Plan
shall remain applicable and in full force and effect. For the avoidance of
doubt, this includes, but is not limited to, the right to receive a Gross-up
Payment (as defined in the Change in Control Severance Plan) under circumstances
where payments by the Company to you, under this or any other agreement or
arrangement, would exceed the limit for deductible payments under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), by 10% or more.
To the extent you are not entitled to a Gross-up Payment and any payments by the
Company to you under this Letter or any other agreement or arrangement with the
Company would constitute a “parachute payment” (as defined in Section 280G(b)(2)
of the Code), then such payments shall be reduced (but not below zero) to the
minimum extent necessary so that no portion of such amounts received by you will
be subject to the excise tax imposed by Section 4999 of the Code. Such reduction
shall be made in a manner determined by the Company that is consistent with the
requirements of Section 409A of the Code and that maximizes your economic
position and after-tax income; for the avoidance of doubt, you shall not have
any discretion in determining the manner in which the payments are reduced. 4.
Short-Term Incentive Plan During the term that you are employed by the Company
after the Closing Date, you will be eligible to participate in WGL’s or the
Company’s, as applicable, annual short-term incentive bonus plan, as in effect
from time to time (the “Bonus Plan”), which shall provide you with an
opportunity to receive an annual, fiscal year bonus for (i) the WGL fiscal year
beginning October 1 that includes the Closing Date and (ii) each complete fiscal
year thereafter during which you are employed by the Company, based on corporate
and individual performance criteria determined in the discretion of the Board of
Directors of WGL (or any successor thereto) or a designated committee thereof
(the “Board”) and in accordance with the terms of the Bonus Plan. Under the
current Bonus Plan, and in your current position, each annual bonus shall have a
target amount equal to 40% of your then-current base salary, which amount shall
be prorated to reflect any WGL fiscal year that is less than 12 months, if
applicable. 3 CONFIDENTIAL TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1061altagasltdc43004.jpg]
In the event that your employment terminates for any reason, other than due to a
termination for Cause (as defined in the Change in Control Severance Plan),
prior to the end of the performance cycle for the annual short-term incentive
award granted for the fiscal year in which such termination occurs, you will be
eligible to receive a pro-rata short-term incentive bonus for such period, which
will be paid at the same time that short-term incentive bonuses are paid to
similarly situated actively employed executives. Your entitlement to any such
pro-rata short-term incentive bonus will be subject to your compliance with, and
you hereby agree that you will abide by, the Post-Employment Policy (as amended
herein), and your timely execution, non-revocation and delivery to the Company
of the Release, which Release shall be delivered to you no later than seven days
following the date of such termination and be substantially in the form attached
to this Letter as Exhibit A (subject to any changes that the Company determines
are necessary or desirable as a result of changes in applicable law). Any
“Pro-Rata Bonus” (as such term is defined in the “Company Disclosure Schedules”
to the Merger Agreement) that is paid to you for the fiscal year in which the
Closing Date occurs shall be applied towards your annual bonus for such fiscal
year as described in the preceding provisions of this paragraph. 5. Long-Term
Incentive Awards Granted in October 2017 With respect to the long-term incentive
awards granted to you in October 2017, any termination of your employment, other
than a termination for Cause, within the two-year period beginning on the
Closing Date will be considered a Good Reason Resignation, entitling you to
accelerated vesting of those awards and settlement thereof in accordance with
their terms. 6. At-Will Employment Your employment with the Company will be for
no specific period of time. Rather, your employment will be “at-will,” meaning
that you or the Company may terminate the employment relationship at any time,
with or without cause, and with or without notice and for any reason or no
particular reason. Nothing in this Letter provides a guarantee of employment for
any particular time. Although your compensation and benefits may change from
time to time, the at-will nature of your employment may only be changed by an
express written agreement signed by an authorized officer of the Company. 7.
Post-Employment Restrictions Effective as of the Closing Date, Section III.B.2.
of the Company’s Policy of Post-Employment Restrictions (the “Post-Employment
Policy”), as it applies to you for purposes of this Letter, shall be amended and
restated so that such Section III.B.2. of that Post-Employment Policy reads, in
its entirety, as follows: 2. Solicitation of Customers. The solicitation of any
customer or prospective customer of WGL Holdings, Inc. and/or Washington Gas
Light Company with whom or which the executive had substantive contact regarding
actual or prospective business with the Company during the preceding year, or
for whom or which executive had direct or indirect responsibility, or about whom
or which the executive obtained Confidential Information, in each case, as an
employee or representative of WGL Holdings, Inc. and/or Washington Gas Light
Company, which solicitation is with the intent of soliciting business
competitive to that of WGL Holdings, Inc. and/or Washington Gas Light Company or
diverting business from WGL Holdings, Inc. and/or Washington Gas Light Company.
4 CONFIDENTIAL TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1061altagasltdc43005.jpg]
In addition, nothing in the Post-Employment Policy or this Letter will prohibit
or restrict you from lawfully (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (ii) responding to any inquiry or
legal process directed to you individually from any such Governmental
Authorities; (iii) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (iv) making any other disclosures that are protected under
the whistleblower provisions of any applicable law. Additionally, pursuant to
the federal Defend Trade Secrets Act of 2016, you shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (1) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (2) is made to your attorney in relation to a lawsuit for retaliation
against you for reporting a suspected violation of law; or (3) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Letter requires you to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify WGL and/or the Company or any of their respective affiliates that you
have engaged in any such conduct. REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE FOLLOWS 5 CONFIDENTIAL TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1061altagasltdc43006.jpg]
This offer is open for your acceptance until 8:00 am EDT on July 6, 2018. Please
sign below to acknowledge your agreement and consent to the above terms and
return this Letter to Luanne Gutermuth, SVP Shared Services & CHRO. Yours
sincerely, WASHINGTON GAS LIGHT COMPANY By: /s/ Terry D. McCallister Name: Terry
D. McCallister Title: Chairman/CEO /s/ William R. Ford Acknowledged and accepted
on this 6th day of July, 2018. SIGNATURE PAGE TO TERMS OF EMPLOYMENT US 5741233



--------------------------------------------------------------------------------



 